DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-17 are pending.  Claims 11-17 remain withdrawn.  Claims 1-10 are under examination on the merits.

Response to Amendment
The Amendment by Applicant’s representative M. Brad Lawrence on 03/18/2022 has been entered.    

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§103(a)
 
Applicant’s argument over the 103(a) rejection is on the ground that Rheaume (Rheaume `996) is not prior art to this application; and as all rejections rely on Rheaume `996, therefore, all rejections are improper.  Specifically, Applicant argues that Rheaume `996 was published on May 24, 2018 and names Rehaume as an inventor. Rheaume and this named inventor of this application are the same person.  Rheaume is assigned to United Technologies Corporations.  Accordingly, Exceptions 35 U.S.C.102(b)(1)(A) and 35 U.S.C.102(b)(2)(C) applies.  
Applicant’s argument is found not persuasive.  The Office agrees with Applicant’s statement that Rheaume of Rheaume `996 and this named inventor of this application are the same person.  However, the Office does not agree with Applicant that Rheaume `996 is not prior art to this application, because Rheaume `996 (US 2018/0140996) was first published in US2017/0167036 (“the `036 publication”) on June 15, 2017, over 1 year before the application date of the present application (October 2, 2018).  Rheaume `996 is a CIP of the `036 publication.  All of the subject matters listed in the Rheaume `996 were disclosed in the `036 do not apply.  Therefore, Rheaume `996 is indeed a prior art to this application.   The `429 publication, the `421 publication, and/or Rheaume `996 considered as a whole would have rendered claims 1-10 obvious.  The rejection is maintained.    

Conclusions
Claims 1-10 are rejected.
Claims 11-17 are objected to.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.

Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731